Title: From Thomas Jefferson to John Jay, 23 August 1785
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Paris Aug. 23, 1785.

I shall sometimes ask your permission to write you letters, not official but private. The present is of this kind, and is occasioned by the question proposed in yours of June 14 ‘Whether it would be useful to us to carry all our own productions, or none?’ Were we perfectly free to decide this question, I should reason as follows. We have now lands enough to employ an infinite number of people in their cultivation. Cultivators of the earth are the most valuable citizens. They are the most vigorous, the most independant, the most virtuous, and they are tied to their country and wedded to it’s liberty and interests by the most lasting bands. As long therefore as they can find emploiment in this line, I would not convert them into mariners, artisans, or any thing else. But our citizens will find emploiment in this line till their numbers, and of course their productions, become too great for the demand both internal and foreign. This is not the case as yet, and probably will not be for a considerable time. As soon as it is, the surplus of hands must be turned to something else. I should then perhaps wish to turn them to the sea in preference to manufactures, because comparing the characters of the two classes I find the former the most valuable citizens. I consider the class of artificers as the panders of vice and the instruments by which the liberties of a country are generally overturned. However we are not free to decide this question on principles of theory only. Our people are decided in the opinion that it is necessary for us to take a share in the occupation of the ocean, and their established habits induce them to require that the sea be kept open to them, and that that line of policy be pursued which will render the use of that element as great as possible to them. I think it a duty in those entrusted with the administration of their affairs to conform themselves to the decided choice of their constituents: and that therefore we should in every instance preserve an equality of right to them in the transportation of commodities, in the right of fishing, and in the other uses of the sea. But what will be the consequence? Frequent wars without a doubt.  Their property will be violated on the sea, and in foreign ports, their persons will be insulted, emprisoned &c. for pretended debts, contracts, crimes, contraband &c. &c. These insults must be resented, even if we had no feelings, yet to prevent their eternal repetition. Or in other words, our commerce on the ocean and in other countries must be paid for by frequent war. The justest dispositions possible in ourselves will not secure us against it. It would be necessary that all other nations were just also. Justice indeed on our part will save us from those wars which would have been produced by a contrary disposition. But how to prevent those produced by the wrongs of other nations? By putting ourselves in a condition to punish them. Weakness provokes insult and injury, while a condition to punish it often prevents it. This reasoning leads to the necessity of some naval force, that being the only weapo[n] with which we can reach an enemy. I think it to our interest to punis[h] the first insult: because an insult unpunished is the parent of many oth[ers]. We are not at this moment in a condition to do it, but we should put ourselv[es] into it as soon as possible. If a war with England should take place it see[ms] to me that the first thing necessary would be a resolution to abandon the carrying trade because we cannot protect it. Foreign nations must in that case be invited to bring us what we want and to take our productions in their own bottoms. This alone could prevent the loss of those productions to us and the acquisition of them to our enemy. Our seamen might be emploied in depredations on their trade. But how dreadfully we shall suffer on our coasts, if we have no force on the water, former experience has taught us. Indeed I look forward with horror to the very possible case of war with an European power, and think there is no protection against them but from the possession of some force on the sea. Our vicinity to their West India possessions and to the fisheries is a bridle which a small naval force on our part would hold in the mouths of the most powerful of these countries. I hope our land office will rid us of our debts, and that our first attention then will be to the beginning a naval force of some sort. This alone can countenance our people as carriers on the water, and I suppose them to be determined to continue such.
I wrote you two public letters on the 14th. inst. since which I have received yours of July 13. I shall always be pleased to receive from you in a private way such communications as you might not  chuse to put into a public letter. I have the honor to be with very sincere esteem Dr. Sir your most obedient humble servt.,

Th: Jefferson

